ACCEPTED
                                                                                                      14-15-00419-CV
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                 7/15/2015 2:52:49 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK


                                                                          Vince Ryan
                                                                 Harris County Attorney
                                                                                   FILED IN
                                                                            14th COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            7/15/2015 2:52:49 PM
July 15, 2015                                                               CHRISTOPHER A. PRINE
                                                                                     Clerk
Ms. Jill Bartek
Official Court Reporter
313th District Court
Harris County, Texas
1200 Congress, 5th Floor
Houston, Texas 77002

                Re:    No. 2013-04657J
                       313th Judicial District Court of
                       Harris County, Texas
                       Appealed to Fourteenth Court of Appeals
                       No. 14-15-00419-CV

Dear Ms. Bartek:

This letter is sent to you on behalf of the Texas Department of Family and Protective Services
(“Department”), the petitioner in the above referenced matter, in accordance with Texas Rule of
Appellate Procedure 34.6(d), which states, “If anything relevant is omitted from the reporter’s
record, the trial court, the appellate court, or any party may by letter direct the official court
reporter to prepare, certify, and file in the appellate court a supplemental reporter’s record
containing the omitted items.” Tex. R. App. P. 34.6(d).

The reporter’s record which was filed in the above appeal currently includes four volumes, each
of which indicates that you were the reporter who heard and transcribed the material contained
within each volume. The first volume contains the reporter’s master index, and the fourth
contains the exhibits admitted at trial. The second and third volumes contain transcriptions of the
trial proceedings held on January 27, 2015, and April 8, 2015, respectively. While the third
volume shows that the proceedings concluded on April 8, 2015, the second volume indicates the
trial commenced on some date earlier than January 27, 2015. First, it begins with the trial court’s
statement, “All right. Back on the record in 2013-4657J [sic].” See V2, p.6. Then, soon after, the
appellant’s trial counsel asked the testifying witness, “You testified during the trial when we first
began several months ago; is that right?” V2, p.19. Moreover, the trial court’s file contains its
Permanency Hearing Order signed on May 21, 2014, indicating that trial was set to commence
on August 14, 2014. The court’s file also contains a “Notice of Permanency Hearing and Trial
Setting,” issued by the Department to the parties in the case indicating that trial was to
commence on August 14, 2014. Furthermore, these documents comport with the notes and
recollection of the Department’s trial counsel, who believes that trial commenced on August 14,
2014, and that the court heard substantive testimony from the psychologist who also testified on


 1019 Congress, 15th Floor • Houston, TX 77002-1700 • Phone: 713-755-5101 • Fax: 713-755-8924
January 27, 2015. Therefore, it appears that there was additional evidence offered during the trial
proceedings that do not appear in the volumes filed in the appeal of this matter.

Accordingly, by issuance of this letter, the Department hereby requests that you supplement the
appellate record in this matter with transcriptions of any additional proceedings that occurred
during trial, including any witness testimony heard at the commencement of trial which all
indications show occurred on August 14, 2014.

Thank you very much for your attention to this request. If you have any questions or concerns,
please do not hesitate to contact the undersigned counsel for the Department.

                                             Very truly yours,

                                             VINCE RYAN
                                             COUNTY ATTORNEY

                                             By: /s/ Robert J. Hazeltine-Shedd
                                             Robert J. Hazeltine-Shedd
                                             Assistant County Attorney
                                             State Bar #24067652
                                             1019 Congress, 17th Floor
                                             Houston, Texas 77002
                                             Phone: 713.274.5292; Fax: 713.437.4700
                                             Email: robert.hazeltine-shedd@cao.hctx.net

copies to:

Civil Post-Judgment
Honorable Chris Daniel
Harris County District Clerk
201 Caroline, 2nd Floor, Room 250
Houston, Texas 77002

Fourteenth Court of Appeals
301 Fannin
Houston, Texas 77002

Donald M. Crane
donmcrane@gmail.com

John H. Spjut
spjutlaw@sbcglobal.net




 1019 Congress, 15th Floor • Houston, TX 77002-1700 • Phone: 713-755-5101 • Fax: 713-755-8924